UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period :	October 1, 2014 — September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the Peoples Bank of China to devalue its currency by a modest amount. The move prompted concern that Chinas economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnams experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Diversified Income Trust Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing the bond market during the 12months ended September30, 2015? Interest rates were volatile during the reporting period, but ended lower than where they started, driven by periods of strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.44%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.04%. The early-period rate volatility was not surprising, given that the Federal Reserve had just ended its bond-buying program in October2014 and the European Central Bank [ECB] officially announced its version of quantitative easing in January2015. Market volatility was further fueled at various points during the period by unsteady commodity prices, uncertainty about the timing of a Fed rate increase, and concern about weak economic data overseas. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Diversified Income Trust 5 The bailout marked the end of six months of turbulent negotiations between the country and its creditors, other eurozone countries, and the International Monetary Fund. We saw a broad retreat from risk assets during the final three months of the period, resulting from concerns about the pace of growth in China and elsewhere overseas. China surprised the financial markets with its mid-August decision to weaken the yuan. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Within what turned out to be a relatively risk-averse environment overall, U.S. government bonds generated the best returns while high-yield bonds, emerging-market debt, and other areas of the global markets carrying greater risk fared the worst. Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust The fund lagged its benchmark by a significant margin during the period. What factors hampered its relative performance? It’s important to point out that a substantial portion of the fund’s benchmark is composed of U.S. Treasuries and government-agency securities, both of which were among the best-performing market sectors during the period. Our strategy of investing in a variety of out-of-benchmark sectors — such as high-yield debt and various securitized bonds — which has served the fund well over the long term, did not work as well during the annual reporting period. That said, our biggest overall detractor was the fund’s interest-rate and yield-curve positioning in the United States. The portfolio was defensively positioned for a rising-rate environment, resulting in an overall duration — a key measure of interest-rate sensitivity — that was moderately negative on a net basis. Unfortunately, because rates generally moved This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/15. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 lower during the period, this positioning worked against the fund’s performance. Outside the United States, a long-duration position in Germany, combined with an allocation to Greek government debt, also hampered performance. Greek bonds rallied strongly during the latter months of the period following the approval of the country’s bailout package, but that late-period surge was not enough to fully offset the earlier underperformance of these holdings. Our long-duration German exposure hurt results in April and May when rates were rising in that country. Elsewhere, holdings of high-yield bonds also weighed on the fund’s results. This asset class struggled due to concerns about declining prices for oil and other commodities, slowing growth in China potentially affecting the U.S. economy, uncertainty about Fed monetary policy, and the general risk-off sentiment during much of the period. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], modestly detracted. In January, the Obama administration announced that the Federal Housing This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Diversified Income Trust Administration would reduce the annual mortgage insurance premiums it charges to borrowers making small down payments. Investors reacted to this development by pricing in the possibility of faster mortgage prepayment speeds, which dampened the returns of existing prepayment-sensitive mortgage-backed securities. What’s more, this announcement came during a time when Treasury yields were sharply declining, compounding the negatives for IO CMOs. IO CMOs rebounded as interest rates rose in May and June, then traded lower again during the final three months of the period. Even though mortgage refinancing activity remained subdued, IO CMO yield spreads are sensitive to interest-rate movements, and lower rates across the yield curve caused them to underperform during the latter months of the period. IO CMOs were also hurt by an overall flight from risk by investors. An allocation to emerging-market debt, specifically holdings in Venezuela, slightly dampened performance, as lower commodity prices negatively affected the Venezuelan economy and sapped investor demand for the country’s bonds. The negative result from our Venezuelan position was partially offset by holdings in Argentina. Argentina’s sovereign bonds rallied on indications that the country was close to reaching a settlement with its holdout creditors. Turning to the positive side, which investments aided the fund’s performance? Our active currency strategy was the biggest contributor, as short positions in the Canadian dollar, the Norwegian krone, and the euro — all of which weakened versus the U.S. dollar — worked well and bolstered the fund’s performance. Our mortgage credit investments, specifically positions in non-agency residential mortgage-backed securities [RMBS] and subordinated mezzanine commercial ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Diversified Income Trust 9 mortgage-backed securities [CMBS], were further contributors. Non-agency RMBS were helped by a strengthening housing market, coupled with solid investor demand amid shrinking supply. Mezzanine CMBS, meanwhile, benefited from supportive commercial real estate fundamentals and an improving U.S. economy. The fund adjusted its dividend rate twice during the period. What factors led to those decisions? It became necessary to reduce the dividend rate early in the period due to lower available yields across fixed-income market sectors. Additionally, because of liquidity constraints in certain market sectors, we thought it was prudent to maintain a somewhat greater cash balance. As a result, the fund’s dividend per class A share was trimmed from $0.032 to $0.027 in October2014. In the months following this dividend reduction, the fund realized gains from various foreign-currency positions, and portfolio income increased, allowing us to restore some of the prior reduction. Accordingly, the fund’s dividend per class A share was raised to $0.030 in June2015. Similar adjustments were made to other share classes. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. Additionally, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? The recent and significant selloffs in asset markets around the world have raised concern that global growth is weakening. While market deterioration is unsettling, we don’t believe the recent downturns portend a slowdown in U.S. growth. In our view, the U.S. economy is returning to a more normal expansion following years of positive but tepid growth. The nation’s gross domestic product, the broadest measure of economic output, grew at a 3.9% seasonally adjusted annual rate in the second quarter, after a paltry 0.6% pace in the first quarter. At period-end, unemployment was at its lowest level since early 2008. And recent data indicate that consumer spending, a major growth driver, has been improving. Given what we see as a normalizing growth backdrop in the United States, we think short-term interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, we plan to keep the portfolio’s duration modestly negative. We think the recent volatility in riskier assets has created attractive entry points in various market sectors. As a result, as of period-end we were finding good opportunities in several areas of the market, including high-yield bonds and mezzanine CMBS. Additionally, we continued to find prepayment risk attractive, given the prospect of higher interest rates, and were seeking opportunities in IO CMOs. 10Diversified Income Trust Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS Emerging and developing economies —which make up more than half of the world’s GDP —have experienced a growth contraction year to date. Depressed oil prices, large capital outflows, and currency weakness are some contributing factors to lower-than-expected GDP growth rates. The International Monetary Fund (IMF), in its latest World Economic Outlook , trimmed its global growth forecast by 0.2% to 3.1% for 2015. The IMF’s outlook appears to be particularly cautious for Brazil and Canada, both of which are in recession and reliant on commodity exports. In the report, the IMF cut its previous output projections for Brazil by 1.5% for 2015 and 1.7% for 2016. Canada’s GDP was reduced by half a percentage point for this year and 0.4 percentage point for 2016. In the advanced economies of the United States and the eurozone, the IMF predicts a moderate increase in GDP growth. Its U.S. forecast calls for 2.6% growth this year and 2.8% next year. Geopolitical risks, such as ongoing events around Ukraine, the Middle East, and parts of Africa, are also factors that should be closely watched, according to the IMF report. Diversified Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (11/1/13) (11/1/13) (7/1/96) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.23% 6.07% 5.98% 5.98% 5.41% 5.41% 5.94% 5.81% 5.94% 6.40% 6.41% 6.40% 10 years 44.49 38.71 36.31 36.31 33.55 33.55 41.01 36.43 40.15 47.58 47.84 47.58 Annual average 3.75 3.33 3.15 3.15 2.94 2.94 3.50 3.16 3.43 3.97 3.99 3.97 5 years 16.86 12.18 12.59 10.84 12.57 12.57 15.52 11.76 15.40 18.30 18.51 18.30 Annual average 3.16 2.33 2.40 2.08 2.40 2.40 2.93 2.25 2.91 3.42 3.45 3.42 3 years 8.86 4.51 6.32 3.53 6.38 6.38 8.10 4.59 7.89 9.63 9.82 9.63 Annual average 2.87 1.48 2.06 1.16 2.08 2.08 2.63 1.51 2.56 3.11 3.17 3.11 1 year –6.16 –9.91 –6.81 –11.30 –6.85 –7.74 –6.37 –9.41 –6.38 –5.93 –5.79 –5.94 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 Diversified Income Trust Comparative index returns For periods ended 9/30/15 Barclays U.S. Aggregate Lipper Multi-Sector Income Bond Index Funds category average* Annual average (life of fund) 6.55% 6.82% 10 years 57.34 61.32 Annual average 4.64 4.82 5 years 16.47 20.69 Annual average 3.10 3.78 3 years 5.21 6.26 Annual average 1.71 2.02 1 year 2.94 –1.50 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/15, there were 275, 196, 148, 94, and 5 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,631 and $13,355, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $13,643. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $14,015, $14,758, $14,784, and $14,758, respectively, and no contingent deferred sales charges would apply. Diversified Income Trust13 Fund price and distribution information For the 12-month period ended 9/30/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.336 $0.279 $0.280 $0.317 $0.314 $0.359 $0.360 $0.358 Capital gains — Total $0.336 $0.279 $0.280 $0.317 $0.314 $0.359 $0.360 $0.358 Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/14 $7.89 $8.22 $7.81 $7.76 $7.77 $8.03 $7.80 $7.82 $7.82 $7.82 9/30/15 7.08 7.38 7.01 6.96 6.97 7.20 7.00 7.01 7.02 7.01 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 5.08% 4.88% 4.28% 4.31% 4.82% 4.67% 4.46% 5.48% 5.47% 5.48% Current 30-day SEC yield 2 N/A 4.81 4.24 4.24 N/A 4.60 4.74 5.29 5.37 5.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 14Diversified Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/14 0.97% 1.72% 1.72% 1.22% 1.22% 0.71%* 0.64%* 0.72% Annualized expense ratio for the six-month period ended 9/30/15† 0.99% 1.74% 1.74% 1.24% 1.24% 0.72% 0.65% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 shares have been annualized. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2015, to September 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.88 $8.55 $8.55 $6.11 $6.10 $3.55 $3.20 $3.65 Ending value (after expenses) $965.10 $960.90 $960.70 $964.50 $963.10 $966.30 $966.30 $966.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2015, use the following calculation method. To find the value of your investment on April 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.01 $8.80 $8.80 $6.28 $6.28 $3.65 $3.29 $3.75 Ending value (after expenses) $1,020.10 $1,016.34 $1,016.34 $1,018.85 $1,018.85 $1,021.46 $1,021.81 $1,021.36 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Diversified Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. Diversified Income Trust 17 • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Diversified Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Diversified Income Trust 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and 20 Diversified Income Trust • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support Diversified Income Trust 21 for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the 22 Diversified Income Trust Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 246, 175 and 142 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2014 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s positioning to take advantage of flat or rising interest rates in the United States at a time when interest rates continued to decline, as well as the fund’s exposure to Greek bonds, which declined during the period as concerns about the country’s political stability resurfaced. The Trustees observed that, although the fund had not performed well in 2014, the fund Diversified Income Trust 23 ranked in the first quartile for the three-year period ended December 31, 2014 and that Putnam Management remained confident in the portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Diversified Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Diversified Income Trust 25 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the fund’s portfolio, as of September 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 11, 2015 26Diversified Income Trust The fund’s portfolio 9/30/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (79.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $421,470 $488,161 3 1/2s, TBA, October 1, 2045 138,000,000 144,555,000 U.S. Government Agency Mortgage Obligations (76.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, October 1, 2045 44,000,000 46,832,500 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, October 1, 2045 23,000,000 25,695,313 4 1/2s, TBA, November 1, 2045 19,000,000 20,573,438 4 1/2s, TBA, October 1, 2045 19,000,000 20,597,188 4s, TBA, November 1, 2045 1,000,000 1,063,750 4s, TBA, October 1, 2045 1,000,000 1,066,563 3 1/2s, TBA, November 1, 2045 307,000,000 319,088,125 3 1/2s, TBA, October 1, 2045 433,000,000 451,605,490 3s, TBA, November 1, 2045 1,556,000,000 1,570,830,625 3s, TBA, October 1, 2045 1,556,000,000 1,576,665,547 Total U.S. government and agency mortgage obligations (cost $4,161,655,671) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1.625%, July 31, 2020 i $1,584,000 $1,607,760 Total U.S. treasury obligations (cost $1,607,760) MORTGAGE-BACKED SECURITIES (47.7%)* Principal amount Value Agency collateralized mortgage obligations (15.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.774s, 2032 $845,305 $1,214,518 IFB Ser. 3408, Class EK, 24.962s, 2037 357,006 561,755 IFB Ser. 2979, Class AS, 23.516s, 2034 73,104 83,062 IFB Ser. 4218, Class PS, IO, 6.043s, 2042 23,349,768 3,714,984 IFB Ser. 4104, Class S, IO, 5.893s, 2042 13,386,870 3,100,467 IFB Ser. 319, Class S2, IO, 5.793s, 2043 26,301,486 6,694,517 IFB Ser. 326, Class S2, IO, 5.743s, 2044 21,561,230 5,161,010 IFB Ser. 311, Class S1, IO, 5.743s, 2043 20,498,848 4,530,163 IFB Ser. 315, Class S1, IO, 5.713s, 2043 35,321,649 9,199,700 IFB Ser. 314, Class AS, IO, 5.683s, 2043 56,358,470 13,453,780 Ser. 3687, Class CI, IO, 5s, 2038 13,490,186 1,919,653 Ser. 4122, Class TI, IO, 4 1/2s, 2042 17,195,161 3,308,349 Ser. 4000, Class PI, IO, 4 1/2s, 2042 22,688,164 3,974,966 Ser. 4024, Class PI, IO, 4 1/2s, 2041 30,363,830 5,262,052 Ser. 4462, IO, 4s, 2045 26,987,285 5,268,728 Ser. 4193, Class PI, IO, 4s, 2043 70,030,256 11,340,980 Ser. 4213, Class GI, IO, 4s, 2041 39,680,451 6,051,269 Ser. 4220, Class IE, IO, 4s, 2028 14,547,018 1,707,965 Ser. 4360, Class TI, IO, 4s, 2027 48,753,635 5,411,166 Diversified Income Trust 27 MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4020, Class IA, IO, 4s, 2027 $27,361,448 $3,234,123 Ser. 329, Class C12, IO, 3 1/2s, 2043 37,434,950 6,555,608 Ser. 303, Class C19, IO, 3 1/2s, 2043 69,777,198 13,716,941 Ser. 304, Class C22, IO, 3 1/2s, 2042 58,599,025 11,471,814 Ser. 4141, Class IM, IO, 3 1/2s, 2042 54,551,398 9,543,603 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 28,394,141 4,906,791 Ser. 4122, Class CI, IO, 3 1/2s, 2042 26,357,061 3,513,238 Ser. 4105, Class HI, IO, 3 1/2s, 2041 11,818,632 1,613,007 Ser. 4166, Class PI, IO, 3 1/2s, 2041 56,680,680 8,935,142 Ser. 4199, Class CI, IO, 3 1/2s, 2037 66,380,144 7,275,264 Ser. 4165, Class TI, IO, 3s, 2042 31,839,280 3,830,265 Ser. 4210, Class PI, IO, 3s, 2041 26,001,918 2,412,287 Ser. 4203, Class DI, IO, 3s, 2033 59,040,625 6,579,801 Ser. 304, Class C45, IO, 3s, 2027 68,673,657 7,172,050 FRB Ser. T-56, Class A, IO, 0.524s, 2043 221,144 4,699 FRB Ser. T-57, Class 1AX, IO, 0.384s, 2043 14,539,640 155,938 Ser. 3314, PO, zero%, 2036 70,895 68,987 Ser. 3326, Class WF, zero%, 2035 50,794 41,906 Ser. 1208, Class F, PO, zero%, 2022 41,025 38,051 FRB Ser. T-56, Class 2, IO, zero%, 2043 246,593 1 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.856s, 2036 1,014,704 1,608,915 IFB Ser. 05-45, Class DA, 23.709s, 2035 2,140,033 3,288,326 IFB Ser. 05-83, Class QP, 16.89s, 2034 314,528 415,661 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 54,750 9,171 IFB Ser. 13-81, Class QS, IO, 6.006s, 2041 27,241,188 4,144,704 IFB Ser. 13-41, Class SP, IO, 6.006s, 2040 12,770,997 1,789,983 IFB Ser. 13-18, Class SB, IO, 5.956s, 2041 23,783,933 3,905,322 IFB Ser. 13-92, Class SA, IO, 5.756s, 2043 33,371,355 8,645,183 IFB Ser. 13-103, Class SK, IO, 5.726s, 2043 23,161,593 5,974,866 IFB Ser. 13-128, Class CS, IO, 5.706s, 2043 45,818,991 11,549,593 Ser. 399, Class 2, IO, 5 1/2s, 2039 75,447 15,137 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,777,111 484,717 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.194s, 2025 6,640,000 6,580,379 Ser. 12-132, Class PI, IO, 5s, 2042 36,328,410 6,967,426 Ser. 10-13, Class EI, IO, 5s, 2038 35,391 55 Ser. 378, Class 19, IO, 5s, 2035 3,137,910 611,893 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.744s, 2025 4,063,000 4,035,778 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 17,541,200 4,118,148 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 25,921,450 4,109,068 Ser. 409, Class 81, IO, 4 1/2s, 2040 24,399,072 4,543,693 Ser. 404, Class 2, IO, 4 1/2s, 2040 248,020 49,139 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,268,190 138,632 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.194s, 2025 25,090,000 23,902,631 28Diversified Income Trust MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.194s, 2025 $7,789,000 $7,443,629 Ser. 418, Class C24, IO, 4s, 2043 52,165,384 10,728,140 Ser. 13-41, Class IP, IO, 4s, 2043 38,814,446 6,560,418 Ser. 13-115, Class CI, 4s, 2043 46,679,316 4,931,063 Ser. 13-44, Class PI, IO, 4s, 2043 18,593,077 2,776,614 Ser. 13-60, Class IP, IO, 4s, 2042 15,758,674 2,625,710 Ser. 13-1, Class PI, IO, 4s, 2042 34,123,770 6,261,371 Ser. 12-96, Class PI, IO, 4s, 2041 6,082,768 954,690 Ser. 406, Class 2, IO, 4s, 2041 24,337,065 4,331,998 Ser. 406, Class 1, IO, 4s, 2041 17,234,131 3,159,016 Ser. 409, Class C16, IO, 4s, 2040 16,880,781 3,022,386 Ser. 405, Class 2, IO, 4s, 2040 271,928 52,857 Ser. 418, Class C15, IO, 3 1/2s, 2043 123,380,884 24,625,566 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 56,431,232 8,437,423 Ser. 13-70, Class CI, IO, 3 1/2s, 2043 15,157,051 1,830,972 Ser. 13-49, Class IP, IO, 3 1/2s, 2042 40,027,960 5,319,316 Ser. 13-40, Class YI, IO, 3 1/2s, 2042 35,508,032 5,050,185 Ser. 12-123, Class DI, IO, 3 1/2s, 2041 47,619,282 8,557,185 Ser. 12-151, Class PI, IO, 3s, 2043 66,757,312 8,564,963 Ser. 12-145, Class TI, IO, 3s, 2042 29,200,192 2,811,979 Ser. 13-35, Class IP, IO, 3s, 2042 18,111,508 1,916,565 Ser. 13-53, Class JI, IO, 3s, 2041 33,255,960 3,931,520 Ser. 13-30, Class IP, IO, 3s, 2041 30,895,241 2,826,606 Ser. 13-55, Class AI, IO, 3s, 2033 45,148,433 6,654,103 FRB Ser. 03-W10, Class 1, IO, 0.858s, 2043 6,009,317 150,233 FRB Ser. 00-T6, IO, 0.717s, 2030 7,176,544 152,502 FRB Ser. 01-T1, Class 1, IO, 0.698s, 2040 863,257 13,420 FRB Ser. 01-50, Class B1, IO, 0.399s, 2041 325,380 3,864 FRB Ser. 02-W8, Class 1, IO, 0.312s, 2042 10,656,359 126,544 Ser. 99-51, Class N, PO, zero%, 2029 84,380 75,942 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.934s, 2043 19,287,620 3,566,088 IFB Ser. 10-20, Class SC, IO, 5.934s, 2040 15,687,185 2,661,174 IFB Ser. 13-99, Class VS, IO, 5.891s, 2043 21,751,529 4,783,379 IFB Ser. 12-77, Class MS, IO, 5.884s, 2042 21,048,060 5,472,285 IFB Ser. 11-70, Class SM, IO, 5.681s, 2041 27,007,695 4,850,852 IFB Ser. 11-70, Class SH, IO, 5.681s, 2041 28,669,468 5,247,373 Ser. 14-163, Class NI, IO, 5s, 2044 29,734,106 6,135,930 Ser. 14-4, Class PI, IO, 5s, 2043 20,091,009 3,887,610 Ser. 14-25, Class MI, IO, 5s, 2043 23,017,929 4,614,865 Ser. 13-3, Class IT, IO, 5s, 2043 11,710,261 2,222,151 Ser. 13-6, Class IC, IO, 5s, 2043 9,763,021 1,928,294 Ser. 12-146, IO, 5s, 2042 21,222,165 4,273,295 Ser. 13-6, Class CI, IO, 5s, 2042 7,239,184 1,347,429 Ser. 13-130, Class IB, IO, 5s, 2040 17,985,563 1,709,958 Ser. 13-16, Class IB, IO, 5s, 2040 18,790,615 1,049,405 Diversified Income Trust 29 MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 11-41, Class BI, IO, 5s, 2040 $13,642,108 $1,184,977 Ser. 10-35, Class UI, IO, 5s, 2040 59,177,216 11,275,153 Ser. 10-20, Class UI, IO, 5s, 2040 27,124,903 4,896,045 Ser. 10-9, Class UI, IO, 5s, 2040 132,522,985 25,133,382 Ser. 09-121, Class UI, IO, 5s, 2039 59,698,600 11,761,818 Ser. 15-79, Class GI, IO, 5s, 2039 39,372,670 8,022,182 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 35,010,053 6,304,015 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 5,827,667 1,043,793 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 17,767,316 3,183,548 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 35,885,074 4,597,309 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 7,252,239 1,166,088 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 11,386,384 752,640 Ser. 13-167, IO, 4 1/2s, 2040 28,147,539 3,538,863 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 20,885,904 3,676,128 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 51,251,114 8,763,530 Ser. 10-20, Class BI, IO, 4 1/2s, 2040 38,296,352 8,429,793 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 31,289,217 5,328,710 Ser. 14-71, Class PI, IO, 4 1/2s, 2039 46,026,911 8,613,476 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 13,708,007 1,393,556 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 18,829,678 1,712,559 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 5,398,930 286,629 Ser. 14-174, IO, 4s, 2044 35,778,965 7,058,546 Ser. 14-4, Class BI, IO, 4s, 2044 22,626,969 5,639,772 Ser. 14-4, Class IC, IO, 4s, 2044 25,199,557 4,755,156 Ser. 14-163, Class PI, IO, 4s, 2043 33,812,170 4,507,839 Ser. 13-165, Class IL, IO, 4s, 2043 14,565,020 2,501,397 Ser. 13-27, Class IJ, IO, 4s, 2043 17,933,536 3,125,815 Ser. 13-24, Class PI, IO, 4s, 2042 9,079,277 1,523,321 Ser. 12-106, Class QI, IO, 4s, 2042 26,584,147 4,421,209 Ser. 12-56, Class IB, IO, 4s, 2042 11,174,770 1,917,998 Ser. 12-8, Class PI, IO, 4s, 2041 40,980,083 5,849,698 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 24,571,936 2,331,606 Ser. 13-76, IO, 3 1/2s, 2043 65,168,137 8,226,826 Ser. 13-28, IO, 3 1/2s, 2043 18,787,821 2,482,781 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 40,567,946 5,513,590 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 38,055,996 4,992,566 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 28,914,240 3,958,938 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 51,445,222 10,442,145 Ser. 12-128, Class IA, IO, 3 1/2s, 2042 42,935,219 8,130,084 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 24,997,152 3,211,134 Ser. 14-62, Class CI, IO, 3 1/2s, 2042 41,987,049 3,872,759 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 46,405,573 6,039,221 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 58,704,789 8,684,199 Ser. 15-17, Class LI, IO, 3 1/2s, 2040 45,927,249 6,057,345 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 48,891,747 6,724,757 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 20,227,031 2,989,960 Ser. 13-37, Class UI, IO, 3s, 2042 25,384,818 2,926,108 30Diversified Income Trust MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-41, Class MI, IO, 3s, 2041 $24,155,754 $2,567,515 Ser. 12-103, Class IL, IO, 3s, 2027 72,346,203 7,477,704 Ser. 15-H18, Class BI, IO, 2.242s, 2065 62,591,242 7,882,741 Ser. 15-H15, Class BI, IO, 2.208s, 2065 95,167,385 12,074,362 Ser. 15-H20, Class BI, IO, 2.177s, 2065 63,992,006 7,938,848 Ser. 15-H10, Class BI, IO, 2.098s, 2065 47,765,498 5,836,347 Ser. 15-H12, Class AI, IO, 1.851s, 2065 109,195,738 12,830,499 Ser. 15-H15, Class AI, IO, 1.804s, 2065 57,978,593 6,821,761 FRB Ser. 15-H08, Class CI, IO, 1.792s, 2065 87,488,570 10,252,567 Ser. 15-H03, Class CI, IO, 1.718s, 2065 95,503,608 10,505,397 Ser. 06-36, Class OD, PO, zero%, 2036 21,660 18,748 Ser. 06-64, PO, zero%, 2034 53,229 51,656 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 72,758 7,912 Commercial mortgage-backed securities (20.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 33,321,000 33,551,415 Ser. 06-1, Class B, 5.49s, 2045 4,164,000 4,182,618 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.499s, 2051 144,062,085 954,123 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.515s, 2042 6,655,000 6,575,939 FRB Ser. 05-1, Class C, 5.515s, 2042 8,629,000 8,105,910 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 146,022 143,905 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW12, Class AJ, 5.94s, 2038 14,155,000 14,322,270 FRB Ser. 07-PW16, Class AJ, 5.895s, 2040 12,200,000 12,427,042 FRB Ser. 06-PW11, Class AJ, 5.603s, 2039 1,580,000 1,590,863 Ser. 05-PWR7, Class D, 5.304s, 2041 4,190,000 4,183,883 Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,917,688 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 7,231,761 Ser. 05-PWR9, Class C, 5.055s, 2042 3,745,000 3,745,000 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.603s, 2039 8,260,000 8,241,580 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.325s, 2044 8,486,000 8,265,996 FRB Ser. 07-CD5, Class XS, IO, 0.284s, 2044 110,459,658 279,611 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.76s, 2047 19,789,000 20,728,364 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.973s, 2049 14,144,000 14,109,913 Ser. 06-C5, Class AJ, 5.482s, 2049 3,741,000 3,681,118 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.604s, 2046 4,309,000 4,053,014 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.959s, 2046 11,889,000 12,074,766 Diversified Income Trust 31 MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 $31,437,000 $31,342,997 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.82s, 2044 1,792,000 1,848,448 FRB Ser. 13-CR11, Class D, 5.338s, 2046 5,884,000 5,750,727 FRB Ser. 14-CR18, Class D, 4.897s, 2047 11,804,000 10,730,072 FRB Ser. 13-LC6, Class D, 4.429s, 2046 2,887,000 2,700,414 Ser. 12-LC4, Class E, 4 1/4s, 2044 10,009,000 8,994,094 FRB Ser. 14-UBS6, Class D, 4.115s, 2047 13,857,000 11,738,588 Ser. 13-LC13, Class E, 3.719s, 2046 11,140,000 8,466,661 Ser. 14-CR18, Class E, 3.6s, 2047 11,801,000 8,646,340 FRB Ser. 07-C9, Class AJFL, 0.893s, 2049 3,720,000 3,650,101 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.918s, 2039 194,478,348 1,106,640 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.27s, 2041 12,525,000 12,994,312 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class F, 5.1s, 2038 4,760,000 4,595,166 Ser. 05-C3, Class B, 4.882s, 2037 13,540,000 13,523,752 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 5,035,396 2,517,698 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.582s, 2044 3,068,000 3,237,273 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, Class X, IO, 0.966s, 2020 11,536,568 176,279 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 2,577,645 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 16,043,000 16,055,642 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.464s, 2044 32,957,010 33,039,403 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 2,100,301 2,104,900 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.558s, 2046 7,158,000 6,719,071 FRB Ser. 05-GG4, Class XC, IO, 0.713s, 2039 36,943,566 158,857 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 6,591,000 6,642,463 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.819s, 2045 1,570,624 1,628,800 Ser. 11-GC3, Class E, 5s, 2044 8,510,000 8,147,258 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.47s, 2047 7,852,000 6,401,435 FRB Ser. 14-C25, Class D, 4.098s, 2047 27,909,000 23,756,479 Ser. 14-C25, Class E, 3.332s, 2047 15,725,000 11,153,742 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 15,363,000 15,742,159 FRB Ser. 06-LDP7, Class B, 6.1s, 2045 9,729,000 5,335,757 FRB Ser. 06-LDP6, Class B, 5.749s, 2043 11,811,500 11,765,435 Ser. 06-LDP6, Class AJ, 5.565s, 2043 3,031,000 3,030,424 Ser. 06-LDP8, Class B, 5.52s, 2045 3,003,000 2,994,682 32Diversified Income Trust MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 05-LDP3, Class D, 5.515s, 2042 $10,753,000 $10,731,042 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 13,871,000 13,900,473 FRB Ser. 13-LC11, Class D, 4.38s, 2046 1,283,000 1,187,378 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.379s, 2051 9,775,000 9,952,747 FRB Ser. 07-CB20, Class C, 6.379s, 2051 9,324,000 8,904,979 FRB Ser. 11-C3, Class E, 5.734s, 2046 16,380,000 17,295,855 FRB Ser. 12-C6, Class E, 5.372s, 2045 6,615,000 6,610,757 FRB Ser. 12-C8, Class E, 4.82s, 2045 1,389,000 1,351,949 FRB Ser. 13-C13, Class D, 4.191s, 2046 5,092,000 4,702,868 Ser. 13-C13, Class E, 3.986s, 2046 13,925,000 11,485,110 Ser. 13-C10, Class E, 3 1/2s, 2047 14,081,000 11,353,510 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 9,312,000 7,449,600 FRB Ser. 07-CB20, Class X1, IO, 0.455s, 2051 205,363,433 1,161,741 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 F 3,071,318 3,224,624 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,715,992 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 6,312,000 6,337,185 Ser. 06-C6, Class E, 5.541s, 2039 9,458,000 9,424,046 Ser. 06-C6, Class D, 5.502s, 2039 3,660,000 3,632,879 Ser. 07-C1, Class AJ, 5.484s, 2040 3,228,000 3,235,973 FRB Ser. 06-C6, Class C, 5.482s, 2039 24,928,000 23,681,600 Ser. 06-C1, Class AJ, 5.276s, 2041 7,954,000 8,113,080 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3 1/2s, 2048 9,081,000 7,936,068 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 33,728 2 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 2,001,000 2,162,121 FRB Ser. 05-CKI1, Class C, 5.597s, 2037 10,136,000 9,775,969 FRB Ser. 05-CIP1, Class C, 5.561s, 2038 8,482,000 7,783,847 FRB Ser. 05-CIP1, Class B, 5.531s, 2038 6,711,000 6,645,426 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 4,358,739 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.001s, 2037 406,468 25,933 FRB Ser. 07-C5, Class X, IO, 5.894s, 2049 4,636,180 521,570 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 27,446,000 27,557,431 Ser. 06-4, Class AJ, 5.239s, 2049 16,780,896 16,824,526 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 9,331,000 9,255,419 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 20,213,000 18,879,003 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 4,901,000 4,165,850 Ser. 14-C15, Class F, 4s, 2047 8,998,000 6,800,310 Ser. 13-C13, Class F, 3.707s, 2046 7,659,000 5,907,126 Diversified Income Trust 33 MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class E, 3 1/2s, 2047 $14,427,000 $10,479,400 Ser. 15-C24, Class D, 3.257s, 2048 17,620,000 13,198,261 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.862s, 2044 8,530,000 8,561,988 FRB Ser. 06-HQ8, Class D, 5.667s, 2044 8,329,000 8,306,678 Ser. 07-HQ11, Class C, 5.558s, 2044 21,393,000 21,380,378 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.461s, 2043 6,812,000 6,739,112 FRB Ser. 11-C3, Class E, 5.351s, 2049 1,994,870 2,084,029 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 8,338,110 7,624,201 STRIPS III, Ltd. 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 1,590,000 318,000 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,625,726 1,156,431 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.494s, 2046 18,839,000 17,920,599 Ser. 13-C6, Class E, 3 1/2s, 2046 18,360,000 14,836,036 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 27,153,000 27,131,278 FRB Ser. 06-C25, Class AJ, 5.9s, 2043 7,221,000 7,331,481 Ser. 06-C24, Class AJ, 5.658s, 2045 9,216,000 9,267,610 FRB Ser. 05-C21, Class D, 5.449s, 2044 24,100,000 24,138,488 FRB Ser. 07-C34, IO, 0.459s, 2046 61,308,914 459,817 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C11, Class G, 5.342s, 2041 5,825,000 5,618,562 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.936s, 2045 8,580,000 7,816,380 FRB Ser. 13-LC12, Class D, 4.435s, 2046 12,082,111 11,638,432 Ser. 13-LC12, Class E, 3 1/2s, 2046 15,579,000 12,357,029 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.822s, 2044 1,841,000 1,964,605 FRB Ser. 14-C19, Class E, 5.137s, 2047 8,352,000 6,982,097 Ser. 12-C6, Class E, 5s, 2045 7,840,000 7,181,362 Ser. 11-C3, Class E, 5s, 2044 8,644,000 8,197,885 FRB Ser. 12-C9, Class D, 4.963s, 2045 3,717,000 3,645,411 FRB Ser. 13-C18, Class D, 4.826s, 2046 16,570,000 16,313,231 FRB Ser. 13-UBS1, Class E, 4.785s, 2046 11,752,000 10,246,322 FRB Ser. 13-C15, Class D, 4.63s, 2046 8,205,000 7,650,096 FRB Ser. 13-C12, Class D, 4.495s, 2048 6,085,000 5,853,040 Ser. 14-C19, Class D, 4.234s, 2047 15,234,000 13,569,259 Ser. 13-C12, Class E, 3 1/2s, 2048 15,114,000 12,119,400 Residential mortgage-backed securities (non-agency) (12.0%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.342s, 2054 12,084,000 9,305,699 Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 9,086,838 8,723,365 FRB Ser. 14-R7, Class 3A2, 2.651s, 2036 4,866,908 3,850,211 34 Diversified Income Trust MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Banc of America Funding Trust 144A FRB Ser. 15-R2, Class 7A2, 0.474s, 2036 $10,425,443 $7,454,192 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR2, Class 5A15, 5.915s, 2036 18,715,183 17,919,975 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.253s, 2046 4,301,912 3,324,862 FRB Ser. 12-RR5, Class 4A8, 0.369s, 2035 20,524,000 18,878,704 BCAP, LLC Trust 144A FRB Ser. 13-RR1, Class 9A4, 5.499s, 2036 1,837,762 1,857,996 FRB Ser. 15-RR2, Class 26A2, 2.652s, 2036 4,331,753 3,831,999 FRB Ser. 10-RR11, Class 6A2, 2.635s, 2036 7,903,341 4,623,929 FRB Ser. 11-RR3, Class 3A6, 2.249s, 2036 12,343,376 6,788,857 FRB Ser. 15-RR6, Class 3A2, 1.123s, 2046 6,590,000 5,646,839 FRB Ser. 10-RR7, Class 1610, 0.883s, 2047 16,544,517 9,905,202 Bear Stearns Alt-A Trust FRB Ser. 05-4, Class 1M1, 0.869s, 2035 9,463,000 6,766,045 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.069s, 2034 256,410 146,213 FRB Ser. 06-SD2, Class M3, 0.994s, 2036 5,574,000 4,373,918 FRB Ser. 06-HE2, Class M1, 0.594s, 2036 F 11,936,000 10,156,796 FRB Ser. 06-HE5, Class M1, 0.494s, 2036 7,680,000 5,529,600 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD1, Class M2, 1.694s, 2036 F 7,000,000 5,720,316 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.489s, 2025 (Bermuda) 10,335,000 10,347,919 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 9,100,629 8,054,511 FRB Ser. 13-7, Class 3A2, 2.58s, 2035 6,467,700 5,772,422 FRB Ser. 15-6, Class 1A2, 0.413s, 2047 9,178,631 5,966,110 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.759s, 2035 14,215,709 12,247,050 FRB Ser. 05-76, Class 2A1, 1.199s, 2036 8,564,789 7,408,543 FRB Ser. 06-OA7, Class 1A2, 1.139s, 2046 6,666,454 5,299,831 FRB Ser. 05-38, Class A3, 0.544s, 2035 58,327,914 50,348,656 FRB Ser. 05-59, Class 1A1, 0.526s, 2035 48,021,729 38,399,639 FRB Ser. 05-62, Class 1A1, 0.494s, 2035 31,052,395 25,618,226 FRB Ser. 06-OC2, Class 2A3, 0.484s, 2036 12,757,784 11,418,217 FRB Ser. 06-OA21, Class A1, 0.406s, 2047 7,411,518 5,706,869 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.247s, 2035 F 11,503,634 10,550,306 FRB Ser. 05-16, Class MV2, 0.674s, 2036 8,015,000 6,051,325 FRB Ser. 06-3, Class M1, 0.564s, 2036 8,000,000 5,942,400 FRB Ser. 06-4, Class M1, 0.544s, 2036 19,375,000 14,240,625 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 10-2R, Class 2A6, 2.762s, 2036 7,000,000 6,160,504 CSMC Trust 144A FRB Ser. 13-3R, Class 5A2, 2.578s, 2036 10,299,389 7,518,554 FRB Ser. 13-3R, Class 4A2, 2.444s, 2036 8,461,905 6,684,905 FRB Ser. 13-5R, Class 1A6, 0.449s, 2036 17,525,000 13,669,500 Diversified Income Trust 35 MORTGAGE-BACKED SECURITIES (47.7%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.694s, 2025 $17,145,727 $19,668,215 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.394s, 2027 12,403,000 14,401,272 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 14,668,000 14,819,080 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 1.169s, 2035 13,725,000 10,568,250 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 2,706,624 4,127,003 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 7,263,000 8,127,457 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 $7,936 7,923 Ser. 95-F, Class B2, 7.1s, 2021 8,462 8,455 GSAA Trust FRB Ser. 05-4, Class M2, 0.894s, 2035 8,305,000 6,612,184 FRB Ser. 05-8, Class M1, 0.684s, 2035 11,350,000 8,512,500 Morgan Stanley Resecuritization Trust 144A Ser. 15-R3, Class 8B, 2.34s, 2047 8,494,418 5,054,179 Ser. 15-R4, Class CB2, 0.598s, 2047 3,076,000 2,214,720 Ser. 15-R4, Class CB3, 0.598s, 2047 590,309 289,251 MortgageIT Trust FRB Ser. 05-3, Class M1, 0.664s, 2035 5,085,552 4,506,292 FRB Ser. 05-5, Class M1, 0.644s, 2035 13,086,256 10,932,913 FRB Ser. 05-3, Class A2, 0.544s, 2035 6,272,212 5,613,630 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 5,734,296 5,773,748 Nomura Home Equity Loan, Inc., Home Equity Loan Trust Ser. 06-WF1, Class M2, 0.484s, 2036 6,085,000 4,624,600 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 16,813,173 15,489,136 FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 38,798,468 22,406,115 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.694s, 2045 14,802,070 13,025,821 FRB Ser. 05-AR13, Class A1C3, 0.684s, 2045 29,334,429 25,185,265 FRB Ser. 05-AR8, Class 2AC2, 0.654s, 2045 9,125,465 8,029,422 FRB Ser. 05-AR13, Class A1B2, 0.624s, 2045 6,639,599 5,939,785 FRB Ser. 05-AR17, Class A1B2, 0.604s, 2045 2,414,214 2,088,295 FRB Ser. 05-AR19, Class A1C4, 0.594s, 2045 5,539,565 4,849,335 FRB Ser. 05-AR8, Class 2AC3, 0.584s, 2045 3,163,131 2,766,881 FRB Ser. 05-AR1, Class A1B, 0.584s, 2045 4,744,460 4,341,181 FRB Ser. 05-AR6, Class 2A1C, 0.534s, 2045 11,504,541 10,296,564 Total mortgage-backed securities (cost $2,539,666,854) 36 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* Principal amount Value Basic materials (3.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $4,562,000 $4,299,685 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 4,427,000 4,792,228 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,760,000 1,425,600 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 1,517,000 1,236,355 ArcelorMittal SA sr. unsec. unsub. notes 5 1/4s, 2017 (France) 500,000 495,000 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 1,295,000 1,346,800 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,690,000 2,784,150 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 2,125,000 2,122,344 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 2,000,000 1,885,000 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,529,000 3,559,879 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 955,000 1,017,075 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,100,000 1,001,000 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 4,650,000 4,638,375 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 2,985,000 2,947,688 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 800,000 728,000 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 200,000 195,000 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 2,190,000 1,960,050 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 1,305,000 858,038 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 2,098,000 1,410,905 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 4,447,000 4,152,386 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,935,000 4,675,913 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 3,170,000 3,154,150 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 956,000 839,272 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,725,000 1,069,500 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 3,676,000 2,389,400 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 5,720,000 5,948,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 2,762,000 3,121,060 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 4,385,000 4,406,925 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 6,464,000 5,155,040 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 960,000 834,144 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 $2,993,000 $2,566,498 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 1,880,000 1,757,800 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,472,000 2,598,690 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 2,467,000 1,677,560 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,634,000 2,732,775 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 3,146,000 3,177,460 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 5,118,000 3,940,860 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 5,118,000 51 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 2,813,000 2,306,660 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 3,750,000 3,712,500 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 880,000 827,200 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 5,916,000 5,695,333 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 2,090,000 1,980,275 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 6,025,000 6,175,625 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 2,185,000 1,879,100 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,391,000 2,405,944 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 329,000 353,675 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 4,766,000 4,253,655 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 4,691,000 4,702,728 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 915,000 928,725 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,171,000 1,282,245 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 4,264,000 4,248,010 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 985,000 1,012,088 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 2,371,000 2,886,693 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 305,000 299,663 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,405,000 1,436,613 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 1,985,000 1,819,997 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,557,000 1,424,655 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 585,000 554,288 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 4,808,000 4,471,440 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,558,000 1,332,090 38 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Basic materials cont. Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 $1,050,000 $973,875 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 865,000 899,600 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 3,621,000 3,611,948 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 1,745,000 1,618,488 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 5,055,000 4,953,900 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 2,467,000 2,436,163 Capital goods (2.3%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 8,472,000 8,450,820 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 6,529,000 7,181,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 863,000 867,315 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 2,480,000 2,411,800 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 3,875,000 3,816,875 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 2,699,000 2,725,990 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 2,690,000 2,602,575 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 4,762,000 4,404,850 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 1,440,000 1,400,400 Berry Plastics Escrow, LLC/Berry Plastics Escrow Corp. 144A notes 6s, 2022 ## 1,585,000 1,588,963 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,165,000 996,075 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 1,118,000 838,500 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,624,000 3,913,920 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 2,765,000 3,013,850 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,928,000 1,947,280 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 8,649,000 7,005,690 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 1,800,000 1,836,000 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 590,000 685,636 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $2,756,000 2,681,064 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,150,000 1,568,017 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 6,123,000 6,505,688 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 4,288,000 3,537,600 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Capital goods cont. Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 $2,445,000 $2,445,000 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 3,150,000 2,779,875 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 1,865,000 1,855,675 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 7,965,000 8,084,475 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,670,000 1,603,200 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 6,468,000 6,694,380 Rexam PLC unsec. sub. FRB 6 3/4s, 2067 (United Kingdom) EUR 560,000 623,397 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 $395,000 408,825 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 2,120,000 2,194,200 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) ‡‡ 950,000 1,023,625 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 6,894,000 6,669,945 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 525,000 547,313 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 6,195,000 5,822,371 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,373,000 1,308,641 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 4,645,000 4,255,981 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 2,165,000 2,045,925 Communication services (3.9%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 1,050,000 1,010,625 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 540,000 503,550 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 9,455,000 8,627,688 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,000,000 2,085,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 244,000 244,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 3,189,000 3,204,945 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,609,000 1,508,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 7,587,000 6,961,073 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 3,532,000 3,090,500 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 380,000 353,636 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 106,000 93,346 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 6,459,000 6,831,684 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 1,520,000 1,573,200 40 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Communication services cont. CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 $2,656,000 $2,094,920 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 3,060,000 2,715,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,536,000 2,345,800 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 5,575,000 5,017,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,875,000 1,592,578 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 3,295,000 2,743,088 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 475,000 396,625 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,860,000 1,799,550 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 2,090,000 2,037,750 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 1,839,000 1,802,220 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,949,000 1,797,953 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,819,000 1,832,350 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 7,136,000 4,709,760 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,470,000 1,253,175 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 3,105,000 3,046,781 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,720,000 1,768,177 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 4,399,000 4,278,028 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 1,765,000 1,782,650 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 1,375,000 1,390,469 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 860,000 953,756 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) $7,016,000 6,700,280 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 6,270,000 6,019,200 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,618,000 2,585,275 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,533,990 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 7,308,000 7,170,975 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,995,000 4,301,413 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 3,538,000 2,963,075 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 3,070,000 3,221,351 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 10,036,000 8,122,888 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 7,645,000 6,259,344 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 800,000 798,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 4,263,000 4,209,713 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 3,740,000 3,590,400 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,663,000 4,616,370 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 $4,357,000 $4,237,183 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 3,889,000 3,752,885 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 2,690,000 3,230,082 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 790,000 930,193 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 1,989,000 2,333,633 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 2,174,400 2,539,009 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 1,917,000 2,221,033 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $8,535,000 8,353,631 Virgin Media Finance PLC 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2025 (United Kingdom) EUR 3,165,000 3,206,077 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 1,944,000 2,970,193 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $5,867,000 5,419,641 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 8,658,000 8,722,935 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 2,375,000 2,618,263 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) $3,490,000 3,446,375 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,760,000 2,139,000 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 3,277,000 2,361,406 Ziggo Bond Finance BV 144A sr. unsec. notes 4 5/8s, 2025 (Netherlands) EUR 1,025,000 1,030,274 Consumer cyclicals (5.5%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $2,740,000 2,753,700 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 2,055,000 1,998,488 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 665,000 678,300 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,696,000 1,645,120 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 2,336,000 1,378,240 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,343,000 2,378,145 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,839,000 2,803,513 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 3,785,000 3,652,525 42 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 $4,896,000 $4,834,800 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 775,000 776,938 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 956,813 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 916,000 897,680 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 3,261,000 3,114,255 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 566,000 591,470 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,357,000 1,377,355 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 7,827,000 7,856,351 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,394,000 1,717,695 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 2,155,000 2,074,188 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 7,056,000 7,108,920 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 3,775,000 3,708,938 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,260,000 2,367,350 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 1,330,000 1,379,875 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 930,000 953,622 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 6,058,000 6,428,750 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 1,400,000 1,400,000 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,260,000 1,156,050 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 1,000,000 1,063,677 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 739,000 693,509 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 2,617,000 2,302,960 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 4,821,000 4,881,263 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 885,000 891,638 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 5,388,000 5,522,700 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 4,536,000 3,484,002 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) $900,000 972,090 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 25,900,000 1,268,119 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $5,340,000 5,424,906 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 2,540,000 2,546,350 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 5,904,000 4,960,836 Diversified Income Trust 43 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Consumer cyclicals cont. iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 $5,920,000 $5,091,200 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 889,000 889,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 2,633,000 2,711,990 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,425,000 1,425,000 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 603,000 542,700 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 700,000 560,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 6,777,000 6,268,725 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,807,000 2,008,029 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,325,000 1,392,906 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 2,567,000 2,666,471 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 2,250,000 2,272,500 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,268,000 3,480,420 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 5,759,000 5,590,837 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,000,000 1,008,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,370,000 1,385,070 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,330,000 2,388,250 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,515,000 1,545,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,490,000 3,385,300 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 2,505,000 2,486,213 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 2,013,000 2,078,423 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 3,473,000 3,420,905 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 3,544,000 3,623,740 Navistar International Corp. sr. notes 8 1/4s, 2021 2,246,000 1,802,415 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,317,000 1,303,830 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 4,696,000 4,836,880 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 1,280,000 1,318,400 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 6,477,000 6,477,000 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,903,000 1,998,150 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 2,510,000 2,553,925 44 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Consumer cyclicals cont. Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 $4,537,000 $4,593,713 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 822,000 833,303 Owens Corning company guaranty sr. unsec. notes 9s, 2019 692,000 822,849 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 3,560,000 3,535,877 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 5,054,000 5,098,223 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 4,243,000 4,253,608 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 3,010,000 2,949,800 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,933,000 1,964,411 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 2,278,000 2,295,085 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,625,000 1,868,750 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 166,000 162,680 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 3,275,000 3,131,719 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 4,114,000 4,042,005 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 350,000 364,000 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,820,000 2,971,575 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 3,155,000 3,107,675 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 1,084,000 1,008,120 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 6,260,000 5,461,850 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 1,000,000 717,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 3,145,000 3,097,825 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 2,019,000 2,029,095 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 411,000 401,753 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 6,332,000 5,754,205 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 4,426,000 4,437,065 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 2,572,000 2,623,440 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 200,000 207,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 6,791,000 6,791,000 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 95,513 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 226,825 Diversified Income Trust 45 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 $2,045,000 $2,085,900 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 3,996,000 4,265,730 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 1,770,000 1,814,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,699,000 3,477,060 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,170,000 1,118,813 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 3,766,000 3,747,170 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,617,000 1,657,425 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 1,476,000 1,498,140 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 5,252,000 5,146,960 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 7,112,000 8,236,056 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 $6,514,000 6,383,720 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 2,895,000 2,808,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,084,000 2,167,360 Consumer staples (2.1%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 11,100,000 2,701,854 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 $3,455,000 3,437,725 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 8,331,000 8,705,895 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 2,185,000 2,115,146 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 3,081,000 2,973,165 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,460,000 1,427,150 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 7,210,000 7,318,150 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,300,000 1,303,250 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 4,887,000 4,691,520 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 1,892,000 1,863,620 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 6,833,000 6,252,195 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 468,825 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 2,850,000 2,828,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,349,000 1,473,783 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 6,545,000 6,283,200 46Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Consumer staples cont. Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R $1,337,000 $1,330,315 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 2,870,000 2,916,638 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 5,410,000 3,246,000 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,220,000 1,122,400 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 680,000 708,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,515,000 3,646,813 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 1,675,000 1,737,813 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 915,000 937,875 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 6,986,000 7,457,555 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,729,000 1,698,743 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,010,000 1,959,750 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 4,928,000 4,780,160 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 3,770,000 3,741,725 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 4,606,000 4,882,360 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,683,000 2,568,973 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 2,680,000 2,509,150 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 920,000 969,450 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,582,000 1,577,056 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 2,372,000 1,909,460 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 4,080,000 4,233,000 Energy (4.8%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 2,315,000 1,990,900 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 2,090,000 1,833,975 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 4,494,000 3,954,720 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 4,092,000 3,232,680 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 407,000 329,670 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 189,000 118,125 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 7,691,000 4,580,952 Diversified Income Trust 47 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Energy cont. California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 $2,160,000 $1,389,139 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 516,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 79,144 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 4,084,200 2,287,152 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 2,510,000 1,636,989 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,572,000 1,025,730 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,607,000 1,119,878 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,222,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 4,633,000 4,401,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 853,440 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 3,920,000 2,636,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 2,367,000 1,408,365 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 2,050,000 604,750 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,701,000 3,937,088 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 1,011,000 854,295 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,777,000 1,559,762 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 874,000 773,272 FTS International, Inc. 144A company guaranty sr. FRN 7.837s, 2020 1,095,000 810,623 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 1,810,000 1,742,125 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,232,000 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 3,305,000 3,652,025 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 850,000 835,125 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,835,000 963,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,018,000 1,805,400 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,625,000 1,708,281 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 780,000 760,500 48Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Energy cont. Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 $3,725,000 $3,166,250 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,492,000 514,740 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,579,000 787,380 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 3,185,000 660,888 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,945,000 809,875 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 5,945,000 1,515,975 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,031,560 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,700,000 1,517,420 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,435,373 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 4,300,000 4,171,000 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 2,095,000 1,916,925 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 818,000 625,770 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,889,000 3,873,555 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 2,223,000 711,360 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 1,640,000 213,200 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 5,795,000 753,350 Pertamina Persero PT 144A sr. unsec. notes 6.45s, 2044 (Indonesia) 3,950,000 3,426,625 Pertamina Persero PT 144A sr. unsec. notes 5 1/4s, 2021 (Indonesia) 10,300,000 10,184,362 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 720,000 683,978 Pertamina Persero PT 144A sr. unsec. unsub. notes 6s, 2042 (Indonesia) 1,425,000 1,178,982 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 5,465,000 4,985,982 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 29,790,000 13,256,550 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 6,250,000 4,203,125 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 14,670,000 4,635,720 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 18,806,000 12,976,140 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 55,904,000 37,595,440 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 24,565,000 7,859,572 Diversified Income Trust 49 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA 144A company guaranty sr. unsec. unsub. notes 9s, 2021 (Venezuela) $3,810,000 $1,362,075 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 919,800 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 1,865,000 1,675,516 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 1,665,000 1,611,554 Petroleos Mexicanos company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 760,000 693,500 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 3,860,000 3,542,233 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 13,745,000 11,120,502 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 1,837,000 1,616,560 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 2,055,000 1,787,850 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 3,130,000 2,777,875 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 3,810,000 3,533,775 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 1,640,000 1,459,600 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,313,000 1,342,543 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 705,000 682,088 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 3,925,000 58,875 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 4,030,000 2,443,188 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 2,090,000 2,011,625 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 3,730,000 1,492,000 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 985,000 906,200 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 488,000 270,603 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $2,590,000 1,942,500 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 655,000 366,800 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 1,655,000 695,100 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 5,381,000 4,493,135 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,725,000 4,952,125 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 765,000 778,361 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 5,409,000 4,976,280 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 5,215,000 4,484,900 Financials (5.5%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 7,019,000 6,843,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 7,654,000 8,866,700 50Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 $3,135,000 $3,605,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 5,590,000 6,344,650 American International Group, Inc. jr. sub. FRB 8.175s, 2058 1,221,000 1,614,773 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 15,215,000 17,175,327 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) $600,000 634,500 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRN 9s, perpetual maturity (Brazil) 14,000,000 8,260,000 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,200,000 976,500 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 2,200,000 2,172,500 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 1,685,000 1,718,700 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,600,000 1,622,090 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 3,641,000 3,659,762 CIT Group, Inc. sr. unsec. notes 5s, 2023 2,850,000 2,835,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 4,115,000 4,109,856 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 1,960,000 1,948,975 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,050,888 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,774,125 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,620,000 1,388,600 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,845,000 1,872,675 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,955,000 1,994,100 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 785,000 910,294 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,939,000 639,870 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 3,626,000 3,571,610 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 870,000 906,975 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 415,000 390,100 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 3,462,000 2,033,925 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 4,058,438 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 4,569,176 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 3,145,000 3,333,700 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 3,220,000 3,252,200 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 1,328,000 610,880 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB 5.13s, perpetual maturity (United Kingdom) EUR 1,092,000 1,226,301 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ $2,425,000 2,340,125 Diversified Income Trust51 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Financials cont. HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 $3,400,000 $3,247,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 6,330,000 6,369,563 iStar, Inc. sr. unsec. notes 5s, 2019 R 2,413,000 2,292,350 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 2,775,000 3,510,949 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 2,415,000 6,320,192 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) $2,300,000 2,570,250 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 935,000 1,289,131 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 2,405,000 2,522,244 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,255,000 1,142,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 3,743,000 3,106,690 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 1,840,000 1,646,800 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,632,000 2,724,120 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 2,586,000 2,637,720 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,683,000 1,683,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 3,210,000 2,889,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 4,740,000 4,503,000 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 6,765,000 7,120,163 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,955,000 1,969,663 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 3,515,000 3,507,302 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.092s, perpetual maturity (United Kingdom) EUR 1,150,000 1,355,685 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $1,495,000 1,506,875 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 2,500,000 2,462,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 2,100,000 2,110,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 5,010,000 5,075,882 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 2,213,000 2,157,675 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 1,630,000 1,593,325 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,295,000 1,382,413 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 6,002,000 6,024,508 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 2,000,000 1,985,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 2,928,000 2,305,800 52Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Financials cont. UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 $2,469,453 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) $3,400,000 2,975,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,620,000 3,543,075 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 2,200,000 2,014,562 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 5,600,000 5,628,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,956,000 1,858,200 VTB Bank OJSC 144A jr. unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 4,010,000 3,644,088 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 22,451,000 23,060,320 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,004,500 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 44,940,000 39,547,155 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 2,770,000 2,368,350 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 2,200,000 2,288,000 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 2,005,000 1,974,925 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 3,768,000 3,607,860 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 1,972,000 1,972,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 3,556,000 3,538,220 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 2,024,000 2,059,420 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 966,000 987,735 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 570,000 582,090 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,557,000 2,237,375 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 2,010,000 2,075,325 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 4,396,000 3,780,560 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 4,543,000 4,588,430 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 6,586,000 6,520,140 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 4,173,000 4,011,296 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 875,000 849,844 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 2,765,000 2,730,438 Diversified Income Trust 53 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Health care cont. Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 $4,717,000 $4,811,340 HCA, Inc. company guaranty sr. notes 5 7/8s, 2022 2,000,000 2,145,000 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 1,065,000 1,054,350 HCA, Inc. sr. notes 6 1/2s, 2020 6,640,000 7,237,600 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 741,000 833,625 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 881,000 889,810 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 3,165,000 3,077,963 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 4,119,000 4,324,950 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,806,000 2,511,370 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 3,145,000 3,179,202 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 1,830,487 2,824,449 Service Corporation International sr. unsec. notes 7s, 2017 $3,136,000 3,363,360 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 8,318,000 8,661,118 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 3,965,000 4,083,950 Service Corporation International sr. unsec. unsub. notes 4 1/2s, 2020 1,933,000 1,961,995 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 2,258,000 2,241,065 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 905,000 909,525 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,470,000 2,432,950 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 1,919,000 1,871,025 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,936,000 2,064,260 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 6,097,000 6,432,335 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 575,000 580,750 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 3,355,000 3,331,934 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,560,000 2,556,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 2,062,000 1,958,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,705,000 1,619,750 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 3,185,000 3,033,713 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 3,557,000 3,396,935 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 3,403,000 3,300,910 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 4,906,000 5,102,240 54 Diversified Income Trust CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 $2,900,000 $3,026,875 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 3,518,000 3,702,695 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,786,000 826,025 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 7,236,000 5,734,530 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 1,660,000 1,592,571 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 2,756,000 3,010,930 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 2,529,000 2,807,190 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 3,347,000 3,472,513 First Data Corp. 144A sr. notes 5 3/8s, 2023 3,205,000 3,172,950 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 2,380,000 2,415,700 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,336,000 2,441,120 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 1,127,000 1,121,365 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 6,925,000 6,353,688 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 3,445,000 3,445,000 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 1,380,000 1,393,386 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 3,529,000 3,480,476 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 3,965,000 3,647,007 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 2,830,000 2,745,100 SunGard Data Systems, Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 1,000,000 1,020,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,065,000 1,755,250 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 1,550,000 1,858,472 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 3,425,000 3,960,391 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 $5,022,000 5,348,430 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 4,120,000 3,738,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 6,480,000 6,415,200 Utilities and power (1.6%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 5,679,000 6,417,270 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 8,405,000 7,438,425 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,960,000 2,033,500 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 965,000 844,375 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 8,468,000 7,917,580 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 4,105,000 4,279,463 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 510,000 528,488 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 3,625,000 3,190,000 Diversified Income Trust 55 CORPORATE BONDS AND NOTES (32.9%)* cont. Principal amount Value Utilities and power cont. Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5 3/4s, 2021 (Brazil) $500,000 $375,000 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 2,495,000 2,480,140 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 385,000 388,369 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 8,464,000 8,485,160 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 260,000 262,600 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 2,976,000 3,535,646 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 2,773,024 2,953,271 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 2,415,000 2,402,925 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,530,000 1,129,324 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,185,000 948,000 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,584,000 2,222,240 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,237,000 2,080,410 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 490,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,375,000 6,462,656 NRG Energy, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 2,165,000 1,970,150 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 2,691,000 2,361,353 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 514,918 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 4,233,000 4,337,851 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,140,000 1,102,950 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 1,655,000 1,615,859 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 550,000 508,450 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 3,692,000 3,544,320 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 1,440,000 558,000 Total corporate bonds and notes (cost $1,924,719,654) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.2%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $9,835,297 $9,761,532 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 27,152,000 27,355,640 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 24,952,000 25,675,608 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 2,390,000 2,407,925 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 61,033,518 52,488,826 56 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.2%)* cont. Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † $64,852,670 $65,339,065 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 1,050,000 1,126,992 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 5 3/4s, 2023 (Brazil) 5,000,000 4,112,500 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 3,755,000 3,525,006 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 7,250 1,767,084 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $9,195,000 8,919,150 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 25,964,186 24,406,335 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) 1,500,000 1,340,625 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 10,550,000 11,077,500 Egypt (Government of) 144A sr. unsec. notes 5 7/8s, 2025 (Egypt) 2,710,000 2,554,175 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 1,276,000 1,266,430 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 5,289,897 4,390,615 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 45,887,000 44,470,040 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 74,381,000 73,247,750 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 6,263,617 3,943,216 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 1,076,201 680,918 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 8,897,079 5,711,644 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 4,995,875 3,235,608 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 3,198,892 2,097,696 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 4,401,499 2,925,463 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 3,712,854 2,511,607 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 3,974,871 2,741,394 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 11,482,191 8,048,253 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 7,498,966 5,354,986 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 17,548,392 12,734,783 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 12,166,577 8,979,450 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 17,850,352 13,415,265 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 31,336,779 24,197,602 Diversified Income Trust 57 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.2%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 21,683,486 $16,875,581 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 17,939,294 14,168,060 Indonesia (Republic of) 144A sr. unsec. notes 5 1/8s, 2045 (Indonesia) $6,310,000 5,655,338 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 5,860,000 5,332,600 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 3,255,000 3,414,072 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 3,400,000 3,068,500 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 6,400,000 5,856,000 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 1,925,000 1,925,000 Turkey (Republic of) sr. unsec. unsub. bonds 4 1/4s, 2026 (Turkey) 3,000,000 2,737,500 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) (In default) † 5,035,000 3,980,822 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) 150,000 134,547 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 4,300,000 1,485,650 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 2,900,000 946,850 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 9,105,000 3,596,475 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 2,000,000 1,700,000 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 4,935,000 2,516,850 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 600,000 567,116 Total foreign government and agency bonds and notes (cost $585,589,207) SENIOR LOANS (2.2%)* c Principal amount Value Basic materials (—%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $1,142,109 $1,087,858 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 558,045 540,467 Capital goods (0.1%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 1,898,891 1,873,730 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 1,477,297 1,398,816 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 786,240 774,118 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 4,695,000 4,224,326 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 867,941 825,358 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 1,027,425 971,880 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,360,000 1,349,517 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 3 1/2s, 2022 3,105,000 3,081,067 58 Diversified Income Trust SENIOR LOANS (2.2%)* c cont. Principal amount Value Consumer cyclicals (1.2%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $4,647,538 $4,619,137 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 10,444,111 9,718,622 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 1,258,675 1,136,741 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,438,813 3,872,864 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 2,062,074 2,038,016 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,102,581 3,301,793 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.948s, 2019 3,744,000 3,095,820 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 9,197,956 9,161,817 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 2,080,000 2,073,067 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 3,225,000 3,140,344 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,696,527 7,525,102 ROC Finance, LLC bank term loan FRN 5s, 2019 7,165,542 6,789,352 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 2,090,000 2,048,200 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 2,323,207 2,274,808 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,241,927 1,229,853 Consumer staples (0.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 2,364,000 2,291,111 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,435,000 1,274,758 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,481,250 1,471,992 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 3,172,501 3,163,437 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,975,456 2,970,249 Energy (—%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,311,000 647,080 Health care (0.2%) Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.198s, 2021 3,940,000 3,935,485 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 2,347,477 2,315,786 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 1,417,063 1,395,807 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 2,565,891 2,521,630 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 1,064,623 1,047,767 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,165,986 1,765,279 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 5,439,732 4,202,193 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 4,104,087 4,089,723 First Data Corp. bank term loan FRN 4.2s, 2021 61,131 61,044 First Data Corp. bank term loan FRN Ser. B, 3.7s, 2018 824,435 816,834 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 3,645,600 3,644,587 Diversified Income Trust 59 SENIOR LOANS (2.2%)* c cont. Principal amount Value Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 $3,098,000 $1,192,730 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.683s, 2017 31,795 12,241 Total senior loans (cost $126,951,757) PURCHASED SWAP OPTIONS OUTSTANDING (1.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $1,810,843,500 $72,434 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 359,610,400 3,189,744 Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 359,610,400 4,606,609 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 752,362,500 270,851 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 89,988,900 5,705,296 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 539,415,600 5,140,631 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 89,988,900 3,332,649 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 539,415,600 113,277 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 719,220,800 9,738,249 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 719,220,800 8,947,107 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 1,894,798,500 5,210,696 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 719,220,800 4,322,517 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 78,040,450 1,550,664 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 719,220,800 1,215,483 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 719,220,800 697,644 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 752,362,500 210,662 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 719,220,800 719 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 719,220,800 7,235,361 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 915,728,800 3,452,298 Total purchased swap options outstanding (cost $67,556,325) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $183,000,000 $1,534,638 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 182,000,000 1,415,414 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 183,000,000 1,273,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 183,000,000 1,154,364 60 Diversified Income Trust PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* cont. strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/$101.25 $183,000,000 $1,205,055 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 182,000,000 1,083,446 Total purchased options outstanding (cost $14,951,563) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $910,000 $1,039,106 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 1,129,000 826,287 Total convertible bonds and notes (cost $1,837,201) SHORT-TERM INVESTMENTS (7.6%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.13% L Shares 100,822,655 $100,822,655 U.S. Treasury Bills 0.06%, February 18, 2016Δ § $30,281,000 30,278,260 U.S. Treasury Bills 0.16%, February 11, 2016Δ § 25,686,000 25,683,637 U.S. Treasury Bills 0.03%, February 4, 2016 #Δ § 24,760,000 24,758,366 U.S. Treasury Bills 0.10%, January 14, 2016Δ § 1,170,000 1,169,974 U.S. Treasury Bills 0.04%, October 22, 2015 # Δ § 65,091,000 65,089,682 U.S. Treasury Bills 0.02%, October 15, 2015 # Δ § 46,710,000 46,709,602 U.S. Treasury Bills 0.02%, October 8, 2015 # Δ § 75,134,000 75,133,710 U.S. Treasury Bills 0.01%, October 1, 2015Δ 28,423,000 28,423,000 Total short-term investments (cost $398,051,499) TOTAL INVESTMENTS Total investments (cost $9,822,587,491) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound ILS Israeli Shekel JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD
